Title: To John Adams from Hendrik Bicker, 22 April 1782
From: Bicker, Hendrik
To: Adams, John



Amsterdm. 22 Avril 1782
Monsieur & tres honore Ami

 Vous aves vú chez Moi il y a quelques sepmaines Le Courtier Saportas, a la vive sollicitation je n’ai pú lui refuser un mot de Lettre en sa faveur pour vous repetter que je Le reconnois poúr un parfait honnet Homme et qui pourra contribuer en bien, si tot ou tard vous charger quelque Maison ici de faire pour vos Souverains une devis d’argent et que vous voudres faire a cette Maison mention de Lui.

J’ai l’honneúr d’etre avec la plus haute estime Monsieur Votre tres humb & tres obeiss:
Serviteur H: Bicker

